                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

WHITNEY HALLER and                            )                    4:19CV3028
LEE WIESE, on behalf of                       )
WILLIAM WIESE, a minor child,                 )
                                              )
                      Plaintiffs,             )
                                              )                MEMORANDUM
       v.                                     )                 AND ORDER
                                              )
COUNTY OF DUNDY,                              )
NEBRASKA,                                     )
JUSTIN NICHOLS, Dundy County                  )
Sheriff, in his official capacity, and        )
CHARLES THIBEDEAU, in his                     )
individual capacity,                          )
                                              )
                      Defendants.


      This matter is before the court on a motion to dismiss filed pursuant to Federal
Rule of Civil Procedure 12(b)(6). For the reasons discussed below, the court finds that
the motion to dismiss should be granted in part (with respect to a federal constitutional
claim) and that the case should be remanded to state court pursuant to 28 U.S.C. §
1367(c).

                                        I. Introduction

       On March 29, 2019, Defendants County of Dundy, Nebraska (“Dundy”), and
Justin Nichols, Dundy County Sheriff, in his official capacity (“Nichols”)
(collectively, the “County”),1 removed this action from the District Court of Dundy


       1
          “A suit against a government officer in his official capacity is functionally equivalent
to a suit against the employing governmental entity.” Veatch v. Bartels Lutheran Home, 627
F.3d 1254, 1257 (8th Cir. 2010). Although the Eighth Circuit has stated that “a suit against
County, Nebraska, with the consent of Defendant Charles Thibedeau (“Thiebedeau”),
on the basis of federal question jurisdiction (Filing 1). See 28 U.S.C. §§ 1331, 1441(a)
& (c). Plaintiffs are Whitney Haller (“Haller”) and William Wiese (“Wiese”), who
sues on behalf of his minor son, William Wiese (“minor Wiese”) (Filing 1-1).

       The case concerns the unlawful seizure and sexual assault of Haller by
Thiebedeau on March 22, 2017, while Thiebedeau was on duty as a deputy sheriff for
the County and Haller was caring for minor Wiese (Filing 1-1, ¶¶ 23-34). On January
18, 2018, Thiebedeau was convicted by a jury in the District Court of Dundy County
of kidnapping (a class II felony),2 third degree sexual assault (a class I misdemeanor)3,
and oppression under color of offense (a class III misdemeanor),4 and was
subsequently sentenced to consecutive terms of imprisonment for a minimum of 7½
years (Filing 1-1, ¶¶ 37, 38).

       Plaintiffs’ complaint (Filing 1-1) contains six claims (counts I-VI). Counts I and
II are alleged against the County, while counts III through VI are alleged against


a government official in only his official capacity should be dismissed as redundant if the
employing entity is also named,” King v. City of Crestwood, 899 F.3d 643, 650 (8th Cir.
2018) (citing Veatch, 627 F.3d at 1257), Nichols has not moved for dismissal on this basis.

       2
         See Neb. Rev. Stat. § 28-313 (“A person commits kidnapping if he abducts
another.... If the person kidnapped was voluntarily released or liberated alive by the abductor
and in a safe place without having suffered serious bodily injury, prior to trial, kidnapping
is a Class II felony.”).
       3
           See Neb. Rev. Stat. § 28-320 (“Any person who subjects another person to sexual
contact ... without consent of the victim ... is guilty of sexual assault in ... the ... third degree
... if the actor shall not have caused serious personal injury to the victim.”).
       4
          See Neb. Rev. Stat. § 28-926 (“Any public servant or peace officer who, by color
of or in the execution of his office, shall designedly, willfully, or corruptly injure, deceive,
harm, or oppress any person, or shall attempt to injure, deceive, harm, or oppress any person,
commits oppression under color of office ....”).

                                                -2-
Thiebedeau.5 On April 5, 2019, the County filed a motion to dismiss counts I and II
for failure to state a claim upon which relief can be granted (Filing 3), together with
a supporting brief (Filing 4). Plaintiffs filed an opposing brief on May 10, 2019
(Filing 14), and the County replied on May 17, 2019 (Filing 15).

        Count I is a negligence claim, in which Plaintiffs allege that the County
breached its duty of care to screen, hire, train, and supervise deputy sheriffs in order
to protect the public from foreseeable risks of harm posed by the deputies (Filing 1-1,
¶¶ 40-42). Count II is a constitutional tort claim, brought pursuant to 42 U.S.C. §
1983, in which Haller alleges that County policies, customs, and practices violated her
constitutional rights, including her Fourth Amendment right to be free from
unreasonable searches and seizures (Filing 1-1, ¶¶ 48, 51).6 The County contends that
there are not sufficient facts alleged to support either claim, and, with respect to count
I, that Nebraska’s Political Subdivisions Tort Claims Act does not waive sovereign
immunity for claims arising out of intentional torts, see Neb. Rev. Stat. § 13-910(7).

                                  II. Standard of Review

      “To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a cause of action,


       5
          Counts III, IV, and V are common law claims brought by Haller for assault and
battery, false arrest and imprisonment, and intentional infliction of emotional distress. Count
VI is a common law claim brought on behalf of minor Wiese for negligent infliction of
emotional distress.
       6
        Haller also claims in count II that the County violated rights guaranteed to her under
the Nebraska Constitution and state law (Filing 1-1, ¶ 48), which claim is not actionable
under § 1983. See See Ebmeier v. Stump, 70 F.3d 1012, 1013 (8th Cir. 1995) (“Section 1983
guards and vindicates federal rights alone.”). This claim will not be addressed herein.

                                             -3-
supported by mere conclusory statements, do not suffice.” Id. Rather, well-pleaded
factual allegations must “plausibly give rise to an entitlement to relief.” Id. at 679.
That is, they must “raise a right to relief above the speculative level.” Twombly, 550
U.S. at 555; see Usenko v. MEMC LLC, __ F.3d __, No. 18-1626, 2019 WL 2344827,
at *2 (8th Cir. June 4, 2019).

        A plaintiff satisfies the plausibility requirement when he “pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. This standard requires the plaintiff to allege “more than
a sheer possibility that a defendant has acted unlawfully.” Id. “Determining whether
a claim is plausible is a ‘context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.’” Hamilton v. Palm, 621 F.3d 816, 818
(8th Cir. 2010) (quoting Iqbal, 556 U.S. at 679).

       In assessing a motion to dismiss, the court must take all the factual allegations
in the complaint as true, but is not bound to accept as true a legal conclusion couched
as a factual allegation. Twombly, 550 U.S. at 555. The facts alleged must raise a
reasonable expectation that discovery will reveal evidence to substantiate the
necessary elements of the plaintiff’s claim. See id. at 545. The court must assume the
truth of the plaintiff’s factual allegations, and a well-pleaded complaint may proceed,
even if it strikes a savvy judge that actual proof of those facts is improbable, and that
recovery is very remote and unlikely. Id. at 556.

       A complaint’s factual allegations do not need to be “detailed,” but they must be
“more than labels and conclusions” or “a formulaic recitation of the elements of a
cause of action.” Id. at 555. The plaintiff is obligated to provide within his complaint
sufficient facts to establish “the grounds of his entitlement to relief.” Id. (cleaned up).
The reviewing court should not assume the truth of allegations that are merely
conclusory in nature, Iqbal, 556 U.S. at 681, and should reject “catch-all assertions
of law and unwarranted inferences,” Rand-Heart of N.Y., Inc. v. Dolan, 812 F.3d

                                            -4-
1172, 1176 (8th Cir. 2016) (quoting In re K-tel Int’l, Inc. Sec. Litig., 300 F.3d 881,
889 (8th Cir. 2002)); see In re SuperValu, Inc., 925 F.3d 955, 962 (8th Cir. 2019).

                                III. The Underlying Facts

      For purposes of ruling on the County’s Rule 12(b)(6) motion to dismiss, the
court accepts as true the following allegations of fact, which Plaintiffs have
incorporated by reference into counts I and II of their complaint:

            13. ... Defendant Sheriff Nichols appointed Defendant Charles
       Thibedeau as a full-time Deputy Sheriff for Dundy County on or about
       October 1, 2016 (“Appointment”).7

              ***

             15. After the Appointment, Defendant Sheriff Nichols directly
       and indirectly supervised Defendant Deputy Thibedeau.

              ***

            17. At all times relevant herein, Defendant Deputy Thibedeau
       was not a certified law enforcement officer. Defendant Deputy
       Thibedeau never obtained a certificate or diploma from the Nebraska
       Commission on Law Enforcement and Criminal Justice or from the
       Nebraska Law Enforcement Training Center.

            18. ... Defendant Deputy Thibedeau was not qualified to be a
       law enforcement officer in this state, did not meet the minimum


       7
         This allegation is made “upon information and belief” (Filing 1-1, p. 4, ¶ 13). “The
Twombly plausibility standard ... does not prevent a plaintiff from pleading facts alleged
‘upon information and belief’ where the facts are peculiarly within the possession and control
of the defendant, or where the belief is based on factual information that makes the inference
of culpability plausible.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)
(internal quotation marks and citations omitted); see Stamm v. Cty. of Cheyenne, 326 F. Supp.
3d 832, 855-56 (D. Neb. 2018) (citing additional cases).

                                             -5-
requirements to be a law enforcement officer, and had physical and
aggressive behaviors and past illegal drug use in his history, all which
should have prohibited Defendant Deputy Thibedeau from becoming a
law enforcement officer in any capacity.8

       19. Despite Defendant Deputy Thibedeau’s lack of certification
as a law enforcement officer and background, Defendant Dundy County
employed and Defendant Sheriff Nichols appointed Defendant Deputy
Thibedeau to protect the lives and property of the public, held him out
as a person who could and would protect the public from harm, and
equipped him with a uniform, marked patrol vehicle, and handcuffs.

         ***

      23. On March 22, 2017, while on duty as a Deputy County
Sheriff for Dundy County, Defendant Deputy Thibedeau sent messages
to Ms. Haller, stating he wanted to discuss a law enforcement matter
with her. Confused, Ms. Haller asked if Defendant Deputy Thibedeau
could come to her home where she was caring for and supervising
five-year-old minor Wiese. Defendant Deputy Thibedeau responded that
he could not come to her home or talk with her on the phone. Instead,
Defendant Deputy Thibedeau told her to meet him at a remote location,
the Benkelman Golf Club, and that her significant other, Mr. Wiese
could not go with her.

       24. Ms. Haller complied with Defendant Deputy Thibedeau’s
directions and drove to the Benkelman Golf Club with five-year-old
William in the backseat of her vehicle.

      25. At the Benkelman Golf Club, Ms. Haller parked her vehicle
near Defendant Deputy Thibedeau’s marked patrol pickup. No other
persons or vehicles were present. Defendant Deputy Thibedeau had
parked behind a line of buildings, blocking others’ view from the
adjacent highway.



8
    This allegation is also made “upon information and belief” (Filing 1-1, p. 5, ¶ 18).

                                        -6-
      26. Ms. Haller left her vehicle with minor Wiese still inside and
approached Defendant Deputy Thibedeau who was wearing his full
uniform and duty belt that carried various law enforcement equipment,
including handcuffs.

      27. Defendant Deputy Thibedeau informed Ms. Haller about an
imminent search of her residence by law enforcement, which was a false
statement.

     28. Shortly thereafter, Defendant Deputy Thibedeau asked to
see Ms. Haller’s breasts and Ms. Haller refused.

       29. Defendant Deputy Thibedeau then demanded to touch Ms.
Haller’s breasts. After she refused, Defendant Deputy Thibedeau
threatened to take her to jail on a warrant which was not actually in
existence.

     30. Ms. Haller again refused Defendant Deputy Thibedeau
demands despite his threats of incarceration.

       31. Defendant Deputy Thibedeau then forcibly handcuffed Ms.
Haller’s hands behind her back and directed her to get into the backseat
of his patrol pickup.

       32. While handcuffed behind her back and seated in the
backseat of Defendant Deputy Thibedeau’s patrol pickup, Defendant
Deputy Thibedeau sexually assaulted Ms. Haller by forcibly lifting her
clothing and touching her bare breasts.

       33. After the sexual assault, Defendant Deputy Thibedeau got
into the driver’s seat of his patrol pickup and began to drive towards the
highway and away from the Benkelman Golf Club, leaving minor Wiese
alone and unattended in Ms. Haller’s vehicle. Ms. Haller begged
Defendant Deputy Thibedeau not to leave minor Wiese behind and
pleaded for him to let her go.

     34. After Ms. Haller repeatedly pleaded with him, Defendant
Deputy Thibedeau stopped his patrol pickup, uncuffed Ms. Haller, and

                                   -7-
      released her. Defendant Deputy Thibedeau demanded that she not tell
      anyone that he sexually assaulted her because he would lose his job.
      Defendant Deputy Thibedeau falsely stated that he had the power to
      make her warrant “disappear” and that he could keep giving her
      information about the law enforcement matter that he fabricated.

            35. Shortly after the sexual assault, Ms. Haller received a
      message from Defendant Deputy Thibedeau that her warrant had been
      “erased.” This was another false statement made by Defendant Deputy
      Thibedeau.

           36. That same day, Ms. Haller contacted authorities and
      Defendant Deputy Thibedeau was arrested....

(Filing 1-1, pp. 4-8, ¶¶ 13, 15, 17-19, 23-36).

                                   IV. Discussion

                      A. Haller’s Federal Constitutional Claim

       Upon careful review of Plaintiffs’ complaint, the court concludes that
insufficient facts have been alleged to state a plausible claim for relief against the
County under 42 U.S.C. § 1983. Haller’s theories of recovery, as alleged in count II,
are as follows:

            48. Defendant Dundy and Defendant Nichols violated Ms.
      Haller’s constitutional rights guaranteed under the United States and
      Nebraska Constitutions, more particularly under the provisions of the
      Fourth Amendment, and under federal and state law.

             49. All of the acts of Defendant Dundy and Defendant Nichols
      alleged herein were done by said each of them, as individuals and within
      their official capacities under the color and pretense of the statutes,
      ordinances, regulations, customs, and usages of the State of Nebraska,



                                          -8-
the County of Dundy, the Dundy County Sheriffs Office, and under the
authority of their official capacities, respectively.

      50. By reason of each and every unlawful action described
above, Ms. Haller was required to and did employ legal counsel to
ensure protection and redress from the deprivation of her rights.

       51. The conduct of Defendant Dundy and Defendant Nichols
alleged herein deprived Ms. Haller of her rights, privileges, and
immunities secured to her by the United States and Nebraska
Constitutions, their laws, rules, and regulations, and the policies
embodied therein, including but not limited to the right of Ms. Haller to
be free from unreasonable searches and seizures secured to her under the
Fourth Amendment.

      52. Ms. Haller’s right to be free from unreasonable searches and
seizures as alleged herein is a right that is clearly established and one that
all Defendants knew or should have known would be violated by
Defendant Deputy Thibedeau.

      53. The acts, conduct, and behavior of all of the Defendants
were performed knowingly, intentionally, and maliciously.

      54. Defendant Dundy and Defendant Nichols knew or should
have known that deputy sheriffs require adequate training, instruction,
and/or supervision in order to carry out their functions without violating
the constitutional, statutory, or civil rights of the Public.

      55. Defendant Dundy and Defendant Nichols either knew or
should have known that Defendant Deputy Thibedeau presented a risk
that was obvious or known to the Public, including that Defendant
Deputy Thibedeau posed a risk of, or it was reasonably foreseeable that
he posed a risk of, sexually assaulting, falsely arresting, or falsely
imprisoning the Public.

      56. Defendant Dundy and Defendant Nichols acted recklessly
in conscious disregard of the risk, with deliberate indifference, and


                                     -9-
      intentionally chose not to provide adequate training, instructions, and/or
      supervision for Defendant Deputy Thibedeau.

              57. All Defendants’ behavior is so egregious and so outrageous
      that it may fairly be said to shock the contemporary conscience.

             58. Defendant Dundy and Defendant Nichols also caused Ms.
      Haller’s constitutional deprivations through its policies or customs and
      pattern of unconstitutional conduct that cause the constitutional
      violation.

              59. Defendant Dundy and Defendant Nichols were at all times
      relevant policymakers with final decision-making authority to establish
      policies and customs as to the screening, hiring, training, and supervision
      of its deputy sheriffs.

             60. Defendant Dundy and Defendant Nichols routinely and
      consistently allowed its deputy sheriffs to commit unconstitutional
      misconduct and were deliberately indifferent to such conduct even after
      notice of such misconduct.

           61. Such policies and customs were the moving force behind
      Ms. Haller’s constitutional violations.

(Filing 1-1, pp. 12-14, ¶¶ 48-61).

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality9 can be liable under § 1983 if an “action pursuant to
official municipal policy of some nature caused a constitutional tort.” Id. at 691. “To
establish municipal liability, a plaintiff must first show that one of the municipality’s
officers violated her federal right.” Veatch, 627 F.3d at 1257 (citing City of Los
Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam); Sanders v. City of

      9
         For purposes of this analysis, “municipalities” include counties. See Monell, 436
U.S. at 690 (holding that Congress “intend[ed] municipalities and other local government
units to be included among those persons to whom § 1983 applies.”).

                                          -10-
Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007)). “If that element is satisfied, then a
plaintiff must establish the requisite degree of fault on the part of the municipality and
a causal link between municipal policy and the alleged violation.” Id. (citing City of
Canton v. Harris, 489 U.S. 378, 388-92 (1989)). “Such a showing requires either the
existence of a municipal policy that violates federal law on its face or evidence that
the municipality has acted with ‘deliberate indifference to an individual’s federal
rights.” Id. (citing Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404-07
(1997); City of Canton, 489 U.S. at 388-89)).

                              1. Constitutional Violation

         Haller claims Thibedeau violated her Fourth Amendment right to be free from
unreasonable searches and seizures (Filing 1-1, ¶¶ 48, 51). A Fourth Amendment
seizure occurs “when there is a governmental termination of freedom of movement
through means intentionally applied.” Scott v. Harris, 550 U.S. 372, 381 (2007)
(quoting Brower v. Cty. v. Inyo, 489 U.S. 593, 596-97 (1989)). Haller alleges
Thibedeau “forcibly handcuffed [her] hands behind her back and directed her to get
into the backseat of his patrol pickup” after she refused his demand to touch her
breasts (Filing 1-1, ¶ 31). This constitutes a seizure under the Fourth Amendment. See,
e.g., United States v. Tovar-Valdivia, 193 F.3d 1025, 1027 (8th Cir. 1999) (“We have
little trouble determining that the officer placed Tovar under arrest when he placed the
handcuffs on him. At that moment, Tovar was restrained and, by any reasonable
standard, was not free to leave.”). Haller alleges Thibedeau fabricated a “law
enforcement matter” as a pretext for meeting her and falsely claimed to have a warrant
for her arrest (Filing 1-1, ¶¶ 23, 27, 29, 34, 35). Giving Haller the benefit of all
reasonable inferences that can be drawn from the facts alleged in the complaint, see
Tovar v. Essentia Health, 857 F.3d 771, 774 (8th Cir. 2017) (stating Rule 12(b)(6)
standard of review), count II would state a plausible Fourth Amendment “false arrest”




                                          -11-
claim against Thibedeau, had such a claim been made.10 See Waters v. Madson, 921
F.3d 725, 736 (8th Cir. 2019) (“Police officers violate the Fourth Amendment when
they conduct an arrest without a warrant or probable cause.”). Thus, the first essential
element for a finding of municipal liability (i.e., a constitutional violation by a
municipal officer) is sufficiently alleged.

       Haller also alleges Thibedeau sexually assaulted her by forcibly lifting her
clothing and touching her bare breasts while she was handcuffed in the backseat of the
patrol pickup (Filing 1-1, ¶ 32). The Eighth Circuit has analyzed § 1983 claims
involving sexual assaults committed by law enforcement officials under the
Fourteenth Amendment. See Haberthur v. City of Raymore, 119 F.3d 720, 723-24 (8th
Cir. 1997) (allegations that police officer showed up at claimant’s work while in
uniform and on duty, placed his hand under her sweatshirt, fondled her breast and
chest, and implied they should engage in further sexual contact, in larger context of
his threatening adverse official action by way of speeding ticket and following her in
his police car, stated substantive due process claim against officer and city under §
1983); Rogers v. City of Little Rock, 152 F.3d 790, 796-97 (8th Cir. 1998) (police
officer’s conduct in following woman whose vehicle he had stopped for traffic
violation to woman’s residence, entering woman’s home, and raping her, violated
woman’s clearly established due process right to be free of physical abuse by public
officials).

       In this case, it may be more appropriate to consider the sexual assault in the
context of an “excessive force” claim under the Fourth Amendment. “If a
constitutional claim is covered by a specific constitutional provision, the claim must
be analyzed under the standard appropriate to that specific provision, not under the
rubric of substantive due process.” County of Sacramento v. Lewis, 523 U.S. 833, 843


      10
         Haller has instead asserted a common law claim for false arrest against Thibedeau
in count IV of the complaint (Filing 1-1, pp. 15-16).

                                          -12-
(1998); see Fontana v. Haskin, 262 F.3d 871, 881-82 & n. 6 (9th Cir. 2001) (Fourth
Amendment’s reasonableness standard rather than substantive due process standard
of Fourteenth Amendment applied to motorist’s sexual harassment claim against
police officer under § 1983, because alleged harassment occurred after officer arrested
motorist following motor vehicle accident); but see Rogers, 152 F.3d at 796 (“This
case is not about excessive force, but rather about nonconsensual violation of intimate
bodily integrity which is protected by substantive due process. No degree of sexual
assault by a police officer acting under color of law could ever be proper. The
violation here is different in nature from one that can be analyzed under the fourth
amendment reasonableness standard.”).11 For present purposes, however, it is not
necessary to determine which standard would apply here because, on the facts alleged,
Thiebedeau’s conduct was objectively unreasonable and no less conscience-shocking
than that of the police officer in Haberthur.12




                                    2. County Liablity

       The next step is to determine whether Haller has alleged sufficient facts to show
that the County is responsible for the violation of her constitutional rights. “Section
1983 liability for a constitutional violation may attach to a municipality if the
violation resulted from (1) an ‘official municipal policy,’ (2) an unofficial ‘custom,’

       11
          The Rogers majority further observed that “Morgan’s assault on Rogers was also
different in time and place from the type of search and seizure scene addressed in Graham.
[v. Connor, 490 U.S. 386 (1989) (claim that officers used excessive force in course of arrest,
investigatory stop, or other seizure is properly analyzed under Fourth Amendment).] The
assault occurred after Rogers had been told she could go and Morgan had followed her home,
far from the scene of the traffic stop and separated in time from it.” Rogers, 152 F.3d at 796
(citation omitted).
       12
         Haller has not asserted a § 1983 claim against Thibedeau for the sexual assault, but
has asserted a common law claim for assault and battery in count III (Filing 1-1, pp. 14-15).

                                            -13-
or (3) a deliberately indifferent failure to train or supervise.” Mick v. Raines, 883 F.3d
1075, 1079 (8th Cir. 2018) (quoting Corwin v. City of Independence, 829 F.3d 695,
699 (8th Cir. 2016)).

       “Official policy involves ‘a deliberate choice to follow a course of action ...
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special Sch.
Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v. City of
Cincinnati, 475 U.S. 469, 483 (1986)). “Alternatively, a plaintiff may establish
municipal liability through an unofficial custom of the municipality by demonstrating
‘(1) the existence of a continuing, widespread, persistent pattern of unconstitutional
misconduct by the governmental entity’s employees; (2) deliberate indifference to or
tacit authorization of such conduct by the governmental entity’s policymaking
officials after notice to the officials of that misconduct; and (3) that plaintiff was
injured by acts pursuant to the governmental entity’s custom, i.e., that the custom was
a moving force behind the constitutional violation.’” Malone v. Hinman, 847 F.3d
949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-700). A municipal liability
claim based on a theory of inadequate training or supervision is simply an extension
of a claim based on a “policy” or “custom” theory of municipal liability. Marsh v.
Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018); see City of Canton (“Only where a
municipality’s failure to train its employees in a relevant respect evidences a
‘deliberate indifference’ to the rights of its inhabitants can such a shortcoming be
properly thought of as a city ‘policy or custom’ that is actionable under § 1983.”).

       Haller alleges in conclusory fashion that the County “caused [her] constitutional
deprivations through its policies or customs,” that the County “routinely and
consistently allowed its deputy sheriffs to commit unconstitutional misconduct and
were deliberately indifferent to such conduct even after notice of such misconduct,”
and that the County’s “policies and customs were the moving force behind [her]
constitutional violations” (Filing 1-1, ¶¶ 58, 60, 61). These allegations are nothing

                                          -14-
more than a recitation of the elements of a municipal liability claim, which does not
satisfy federal pleading standards.13 “[W]here the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556
U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Id.

       “At a minimum, a complaint must allege facts which would support the
existence of an unconstitutional policy or custom.” Crumpley-Patterson v. Trinity
Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004) (quoting Doe ex rel. Doe v. Sch.
Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003)). Haller claims the County
is responsible for the violation of her constitutional rights because (1) Thibedeau was
not a suitable candidate to be hired as a deputy sheriff and (2) he did not receive
adequate training and supervision after being hired.14 As will be discussed below,
however, the facts alleged in the complaint do not support either theory of recovery.

                                     a. Hiring Decision

      In Board of County Commissioners of Bryan County v. Brown, the Supreme
Court addressed the issue of municipal liability under § 1983 for a single hiring


       13
          The Federal Rules of Civil Procedure apply to a civil action after it is removed from
a state court. Fed. R. Civ. P. 81(c)(1); see Christiansen v. West Branch Cmty. Sch. Dist., 674
F.3d 927, 938-39 (8th Cir.2012) (applying federal pleading standard to claims removed to
federal district court).
       14
        State law identifies which officials make policy. Jane Doe A, 901 F.3d at 645. Under
Nebraska law, the county board determines the number of deputy sheriffs and fixes their
compensation, but it is the sheriff who has the power of appointment. Buzek v. Pawnee Cty.,
207 F. Supp. 2d 961, 971 (D. Neb. 2002); see State v. Harris, 161 N.W. 253 (Neb. 1917);
Neb. Rev. Stat. §§ 23-1704.01 and 23-1704.4. The sheriff is a county officer and represents
the county when acting in a law enforcement capacity. Dean v. Cty. of Gage, 807 F.3d 931,
942 (8th Cir. 2015). Nebraska sheriffs make policy on behalf of their counties. Id.

                                             -15-
decision made by a sheriff. In that case, the plaintiff’s kneecaps were broken when a
deputy sheriff forcibly removed her from a vehicle while placing her under arrest. A
jury found the deputy had used excessive force and held the county liable for the
plaintiff’s injuries based on the sheriff’s decision to hire the deputy, who had a record
of driving infractions and had pleaded guilty to various driving-related and other
misdemeanors, including assault and battery, resisting arrest, and public drunkenness.
520 U.S. at 401. The Fifth Circuit upheld the jury’s verdict, but Supreme Court
reversed.

        Justice O’Connor observed that “[c]ases involving constitutional injuries
allegedly traceable to an ill-considered hiring decision pose the greatest risk that a
municipality will be held liable for an injury that it did not cause.” Id. at 415.
Concerned that municipal liability could very easily collapse into respondeat superior
liability in the context of a single, facially lawful hiring decision, the Court adopted
stringent culpability and causation requirements, noting that “[a] showing of simple
or even heightened negligence will not suffice.” Id. at 407. The Court demanded that
courts “carefully test the link between the policymaker’s inadequate decision and the
particular injury alleged.” Id. at 410.

       “Only where adequate scrutiny of an applicant’s background would lead a
reasonable policymaker to conclude that the plainly obvious consequence of the
decision to hire the applicant would be the deprivation of a third party’s federally
protected right can the official’s failure to adequately scrutinize the applicant’s
background constitute ‘deliberate indifference.’” Id. at 411. The Court explained that
“a finding of culpability simply cannot depend on the mere probability that any officer
inadequately screened will inflict any constitutional injury. Rather, it must depend on
a finding that this officer was highly likely to inflict the particular injury suffered by
the plaintiff. The connection between the background of the particular applicant and
the specific constitutional violation alleged must be strong.” Id. at 412 (emphasis in
original).

                                          -16-
       “Bryan County teaches us that liability may not be imposed unless a plaintiff
directly links the applicant’s background with the risk that, if hired, that applicant
would use excessive force. In other words, a plaintiff must show that the hiring
decision and the plaintiff’s alleged constitutional injury are closely connected—an
applicant’s background is that causal link.” Morris v. Crawford Cty., 299 F.3d 919,
923 (8th Cir. 2002).

       “Courts strictly adhere to Bryan County’s directive that ‘[t]he connection
between the background of the particular applicant and the specific constitutional
violation alleged must be strong.’” Id. (quoting Bryan Cty., 520 U.S. at 412). “The
prior complaints in an applicant’s background must be nearly identical to the type of
officer misconduct that caused the constitutional deprivation allegedly suffered by a
plaintiff.” Id. (emphasis supplied). “Courts routinely reject attempts to satisfy Bryan
County’s causal connection requirement where none of the prior complaints in an
applicant’s background were of the same or similar type of officer misconduct that
caused the plaintiff’s injury.” Id. (discussing cases).

        “[M]unicipalities are not necessarily liable even when an applicant’s
background contains complaints of physical violence, including acts of aggression and
assault.... Courts have determined that such complaints must be closely aligned with
a plaintiff’s alleged injury, and absent that close nexus, there can be no municipal
liability based on a single hiring decision.... [A] plaintiff must point to prior
complaints in an applicant’s background that are nearly identical to the type of
misconduct that causes the constitutional deprivation allegedly suffered by the
plaintiff. This is a rigorous test to be sure.” Id. at 924 (finding no strong causal
connection between deputy sheriff’s background and specific constitutional violation
alleged by pretrial detainee, of excessive force in utilizing a “knee drop,” where
slapping of an inmate was the only violent act in deputy’s record when he was hired).




                                         -17-
       One case discussed by the Eighth Circuit in Morris is Gros v. City of Grand
Prairie, 209 F.3d 431 (5th Cir.2000), which involved a police officer who allegedly
sexually assaulted two women during traffic stops. At the time of that officer’s hire,
his file contained statements regarding aggressiveness, letters of reprimand and
complaints for being overbearing and abusive during a prior traffic stop. The Fifth
Circuit reversed the district court’s judgment, concluding the police chief was not
deliberately indifferent in hiring the officer, because the requisite causal connection
was absent. The Fifth Circuit explained the officer “had never sexually assaulted,
sexually harassed, falsely arrested, improperly searched or seized, or used excessive
force against a third party.” Id. at 435. While the officer’s records suggested the police
chief may have been negligent in hiring him, the Fifth Circuit determined the officer’s
records did not provide sufficient evidence of deliberate indifference to a third party’s
constitutional rights. Id.

        Plaintiffs allege upon information and belief that Nichols appointed Thibedeau
as a deputy even though he “was not qualified to be a law enforcement officer in this
state, did not meet the minimum requirements to be a law enforcement officer, and
had physical and aggressive behaviors and past illegal drug use in his history” (Filing
1-1, ¶ 18). These allegations are not sufficient to establish the requisite causal link
between the County’s decision to hire Thibedeau and Haller’s alleged constitutional
injuries. Although Haller alleges in general terms that the County “either knew or
should have known that ... Thibedeau posed a risk of ... sexually assaulting, falsely
arresting, or falsely imprisoning the Public” (Filing 1-1, ¶ 55), she fails to point to
anything specific in Thibedeau’s background which should have caused the County
to conclude that these would be “plainly obvious” consequences of hiring him. See
Bryan Cty., 520 U.S. at 412. Even if the County did not perform an adequate
background check, “an instance of inadequate screening is not enough to establish
‘deliberate indifference.’” Id. at 411. “The fact that inadequate scrutiny of an
applicant’s background would make a violation of rights more likely cannot alone give
rise to an inference that a policymaker’s failure to scrutinize the record of a particular

                                          -18-
applicant produced a specific constitutional violation.” Id. at 410-11 (emphasis in
original).

                           b. Failure to Train or Supervise

       Municipal liability arises “only where the failure to train [or supervise] amounts
to deliberate indifference to the rights of persons with whom the [employee] come[s]
into contact.” City of Canton, 489 U.S. at 388. Deliberate indifference in this context
“is a stringent standard of fault, requiring proof that a municipal actor disregarded a
known or obvious consequence of his action.” S.M. v. Lincoln Cty., 874 F.3d 581, 585
(8th Cir. 2017) (quoting Bryan Cty., 520 U.S. at 410). The issue is whether, “in light
of the duties assigned to specific officers or employees the need for more or different
training [or supervision] is so obvious, and the inadequacy so likely to result in the
violation of constitutional rights, that the policymakers of the city can reasonably be
said to have been deliberately indifferent to the need.” Id. (alteration in original)
(quoting City of Canton, 489 U.S. at 390).

       To state a viable § 1983 claim for “failure to train” against the County, Haller
must plead facts sufficient to show that (1) the County’s officer-training practices
were inadequate; (2) the County was deliberately indifferent to the rights of others in
adopting these training practices, and the County’s failure to train was a result of
deliberate and conscious choices it made; and (3) the County’s alleged training
deficiencies caused Haller’s constitutional deprivation. See Cotton v. Douglas Cty.,
No. 4:18CV3138, 2018 WL 6067513, at *3 (D. Neb. Nov. 19, 2018); Ulrich v. Pope
Cty., 715 F.3d 1054, 1061 (8th Cir. 2013).

       Under section 1983, “a claim for failure to supervise requires the same analysis
as a claim for failure to train.” Atkinson v. City of Mountain View, 709 F.3d 1201,
1216 (8th Cir. 2013) (quoting Robinette v. Jones, 476 F.3d 585, 591 (8th Cir. 2007)).
“Neither claim can succeed without evidence the municipality ‘[r]eceived notice of

                                          -19-
a pattern of unconstitutional acts committed by [its employees].’” Id. at 1216-17
(quoting Parrish v. Ball, 594 F.3d 993, 1002 (8th Cir. 2010)). “Absent some form of
notice, the [municipality] cannot be deliberately indifferent to the risk that its training
or supervision of [its employee] would result in ‘a violation of a particular
constitutional or statutory right.’” Id. at 1217 (quoting Bryan Cty., 520 U.S. at 411).

       The court “applies an objective standard of deliberate indifference ... which
‘permit[s] liability to be premised on obviousness or constructive notice.’” Doe v. Fort
Zumwalt R-II Sch. Dist., 920 F.3d 1184, 1189 (8th Cir. 2019) (second alteration in
original) (quoting Farmer v. Brennan, 511 U.S. 825, 841 (1994)). “A pattern of
similar constitutional violations by untrained employees is ‘ordinarily necessary’ to
demonstrate deliberate indifference for purposes of failure to train.” Connick v.
Thompson, 563 U.S. 51, 62 (2011) (quoting Bryan Cty., 520 U.S. at 409); see Ball,
594 F.3d at 1002 (requiring “notice of a pattern of unconstitutional acts committed by
subordinates” to establish a failure-to-supervise claim); Perkins v. Hastings, 915 F.3d
512, 523 (8th Cir. 2019) (same). Alternatively, a plaintiff may show that, in light of
the officer’s assigned duties, the need for more or different training or supervision was
“so obvious, and the inadequacy so likely to result in the violation of constitutional
rights, that the policymakers of the [municipality] can reasonably be said to have been
deliberately indifferent to the need.” City of Canton, 489 U.S. at 390; see P.H. v. Sch.
Dist. of Kansas City, 265 F.3d 653, 660 (8th Cir. 2001) (“Notice may be implied
where the failure to train is so likely to result in a constitutional violation that the need
for training is patently obvious or where a pattern of misconduct indicates that the
[municipality’s] responses to a regularly recurring situation are insufficient to protect
... constitutional rights.”). “In other words, the plaintiff must demonstrate that the
[municipality] ‘had notice that its procedures were inadequate and likely to result in
a violation of constitutional rights.’” Andrews v. Fowler, 98 F.3d 1069, 1076 (8th Cir.
1996) (quoting Thelma D. v. Bd. of Educ., 934 F.2d 929, 934 (8th Cir. 1991)).




                                            -20-
       Haller’s allegations again fall far short of the mark. She merely states a general
proposition that the County “knew or should have known that deputy sheriffs require
adequate training, instruction, and/or supervision in order to carry out their functions
without violating the constitutional, statutory, or civil rights of the Public” (Filing 1-1,
¶ 54), and concludes that the County “acted recklessly in conscious disregard of the
risk, with deliberate indifference, and intentionally chose not to provide adequate
training, instructions, and/or supervision for ... Thibedeau” (Filing 1-1, ¶ 56).While
Haller asserts that the County “either knew or should have known that ... Thibedeau
presented a risk that was obvious or known to the Public, including that ... Thibedeau
posed a risk of, or it was reasonably foreseeable that he posed a risk of, sexually
assaulting, falsely arresting, or falsely imprisoning the Public” (Filing 1-1, ¶ 55), there
are no facts alleged to support this assertion.15 For example, it is not alleged that
Thibedeau was guilty of any such misconduct between October 1, 2016, when he was
appointed as a deputy sheriff, and March 22, 2017, when he kidnapped and sexually
assaulted Haller, nor is it alleged that other deputies engaged in sexual assaults or false
arrests or imprisonments. Furthermore, the criminal acts Thibedeau committed on
March 22, 2017, were not an “obvious” risk for which the County should have
recognized there was a need for additional training or supervision.




       15
          Plaintiffs allege that “Thibedeau never obtained a certificate or diploma from the
Nebraska Commission on Law Enforcement and Criminal Justice or from the Nebraska Law
Enforcement Training Center” (Filing 1-1, ¶ 17). This lone fact, while perhaps material to
the threshold issue of whether the County’s training procedures were inadequate, does not
provide a sufficient basis for the court to draw a reasonable inference that the County is liable
for the violation of Haller’s constitutional rights. See Ball, 594 F.3d at 997 (“Even though
the training [the deputy] received was minimal at best, that finding alone will not satisfy a
§ 1983 claim for failure to train.”) (citing City of Canton, 489 U.S. at 390-91). However, the
court also notes that Thibedeau could function as a law enforcement officer for up to one
year without receiving the required certificate or diploma. Neb. Rev. Stat. § 81-1414. He was
hired on October 1, 2016 and the assault took place on March 22, 2017.

                                              -21-
      The Eighth Circuit “squarely addressed whether a failure to train officers not
to engage in sexually deviant behavior was actionable under § 1983 in Andrews.” Ball,
594 F.3d at 998.

      In Andrews, officers were called to respond to reports of underage
      drinking taking place at the plaintiff’s residence. During that response,
      an officer took a particular interest in the plaintiff. The chief of police
      noticed the officer’s unusual interest in the plaintiff and warned him not
      to fraternize with minor females while on duty. In addition, the chief of
      police had previously received a number of complaints regarding an
      unnamed officer who was impermissibly fraternizing with females while
      on duty. Later that same evening, the officer returned to the plaintiff’s
      house to respond to another reported disturbance. During this second
      response, he invited the plaintiff into his police car, took her to his
      personal car, drove her to an isolated area, and raped her. The plaintiff
      brought a § 1983 action against the chief of police in his official capacity
      for his failure to train the officer.

 Id. (citations omitted). The Eighth Circuit affirmed the district court’s grant of
summary judgment in favor of the city on the plaintiff’s failure-to-train claim,
concluding that the city was not deliberately indifferent, and, moreover, that causation
was lacking. The Court stated:

      In light of the regular law enforcement duties of a police officer, we
      cannot conclude that there was a patently obvious need for the city to
      specifically train officers not to rape young women. Moreover, even if
      the training was in some manner deficient, the identified deficiency in a
      city’s training program must be closely related to the ultimate injury
      such that the deficiency in training actually caused the police officers’
      offending conduct. [The plaintiff] simply cannot demonstrate the close
      relationship necessary to conclude that the city’s failure to properly train
      [the officer] caused him to rape [the plaintiff] or even raises a question
      of fact as to causation.

Andrews, 98 F.3d at 1077 (internal quotations and citation omitted).


                                         -22-
      The Eighth Circuit reached the same result in Ball, where a deputy sheriff (Fite)
sexually assaulted a detainee (Parrish). The county sheriff (Ball) hired Fite as a jailer
on December 26, 2002, transferred him to a road deputy position on March 14, 2003.
“Although Fite operated as a law enforcement officer, he received little to no training
on how to properly serve in that capacity. In fact, the only training Fite received was
one to two days of riding with the deputy whose job he was hired to fill. Moreover,
while Fite did receive a policy manual, he was not required to read it, and, in fact, he
never actually read it. Fite was scheduled to go through the mandatory Law
Enforcement Training Academy, but Fite had not yet attended the Academy at the
time of the incident giving rise to this dispute. Nonetheless, Sheriff Ball permitted Fite
to operate as an almost completely unsupervised Road Deputy.” 594 F.3d at 996.

       Fite resigned to take a position with the department of corrections; his last
scheduled day with the sheriff’s department was June 11, 2003. One week prior to his
last day, Fite came into contact with Parrish at a convenience store where she was
employed. Fite asked Parrish if she would go on a date with him, but Parrish declined.
Fite subsequently learned that Parrish had several outstanding warrants for her arrest
and that she owed fees and fines as a result of those warrants. On his last day with the
sheriff’s department, Fite drove to the convenience store, arrested Parrish, and
transported her to the county jail. While en route to the county jail, Fite informed
Parrish that he would not have arrested her if she had simply agreed to go out with
him. Once they arrived at the jail, Fite told Parrish that he could get her fines reduced
if she would show him her breasts. Parrish eventually complied with the request,
raised her shirt, and exposed her breasts. Fite then grabbed Parrish’s exposed breast.
Id. Fite was later arrested and pled guilty to second degree sexual assault. Id. at 997.

       Parrish brought a § 1983 action against Fite and Ball in their individual and
official capacities. The district court granted Ball qualified immunity in his individual
capacity, but otherwise permitted the action to proceed. After a one-day bench trial,
the district court found Fite liable in his individual capacity and also held Fite and Ball

                                           -23-
jointly liable in their official capacities as a result of the county’s failure to train Fite.
Ball appealed the finding of official-capacity liability for the failure to train Fite. Id.
The Eighth Circuit reversed, finding, first of all, that the county sheriff had no actual
or constructive notice that the sexual assault was likely to occur, and, secondly, that
there was no patently obvious need to train a deputy not to sexually assault women:

              Although Fite received substantially less training than did the
       officer in Andrews, this case, nonetheless, presents a less egregious case
       of failure to train than was at issue in Andrews. In Andrews, the
       municipality had constructive notice of a general need to train its officers
       not to fraternize with women while on duty. [98 F.3d] at 1073.
       Moreover, the chief of police had actual notice that the offending officer
       was taking an interest in the plaintiff. Id. Here, no deputies under Sheriff
       Ball had ever engaged in sexually impermissible or suggestive conduct.
       And nothing in Fite’s record suggested that he had a proclivity to engage
       in sexually prurient behavior.

              As in Andrews, where we found no patently obvious need to train
       an officer not to rape young women even in the face of actual knowledge
       of deviant behavior, we do not believe that there is a patently obvious
       need to train an officer not to sexually assault women, especially where
       there is no notice at all that such behavior is likely. An objectively
       reasonable officer would know that it is impermissible to touch a
       detainee’s sexual organs by forcible compulsion. See Barney v.
       Pulsipher, 143 F.3d 1299, 1308 (10th Cir. 1998) (holding that the court
       was “not persuaded that a plainly obvious consequence of a deficient
       training program would be the sexual assault of inmates” and that
       “[s]pecific or extensive training hardly seems necessary for a jailer to
       know that sexually assaulting inmates is inappropriate behavior”).
       Moreover, Fite himself acknowledged in his testimony that he knew such
       behavior was wrong. Thus, while it may have been wise to tell officers
       not to sexually assault detainees, it is not so obvious that not doing so
       would result in an officer actually sexually assaulting a female detainee.

Id. at 999. See also Livers v. Schenck, 700 F.3d 340, 356 (8th Cir. 2012) (sheriff faced
no patently obvious need to train crime scene investigation employees not to fabricate

                                            -24-
evidence); Marsh, 902 F.3d at 753 (no patently obvious need for county to train jail
employees not to sexually assault female inmates); Fort Zumwalt R-II Sch. Dist., 920
F.3d at 1189 (no patently obvious need for school district to provide additional
training or supervision to prevent elementary school teacher from using hidden camera
to videotape students in the nude inside cabins during school district sponsored
overnight camps).

     In Ball, the Eighth Circuit also determined as a matter of law, as it had in
Andrews, that a lack of training had not caused the plaintiff’s injury:

             Moreover, even if Sheriff Ball’s decision not to train Fite on the
      “contents of the law” [concerning sexual assault] was made with a
      deliberate disregard for other’s rights, Parrish still must show that this
      “deliberate conduct [of] the [county] was the ‘moving force’ behind the
      injury alleged.” [Bryan Cty. v.] Brown, 520 U.S. at 404, 117 S.Ct. 1382
      (emphasis omitted). Here, while the district court did make a factual
      finding regarding the causal link between the county’s deliberate
      misconduct and Parrish’s ultimate injury, we find that causal connection
      too remote as a matter of law to “demonstrate the close relationship
      necessary to conclude that the [county’s] failure to properly train [Fite]
      caused him” to sexually assault Parrish. Andrews, 98 F.3d at 1077 (third
      alteration in original).

             We recognize that causation is generally a question of fact.
      Ricketts v. City of Columbia, 36 F.3d 775, 779 (8th Cir.1994). However,
      where the causal link is too tenuous such that “the question is so free
      from doubt as to justify taking it from the [fact finder]” we may decide
      the issue as a matter of law. Id. 779-80; see also Andrews, 98 F.3d at
      1077 (finding that summary judgment was appropriate on the causation
      issue because the plaintiff “could not even raise[ ] a question of fact as
      to causation”).

            The district court found a causal connection by holding that since
      Fite would not have sexually assaulted Parrish if he knew he was
      committing a felony, that training on the contents of the law would have
      prevented the constitutional violation.... While this finding may establish

                                         -25-
      “but for” causation, it ignores the additional requirement that “‘the
      identified deficiency in [the county’s] training program ... be closely
      related to the ultimate injury.’” Andrews, 98 F.3d at 1076 (quoting City
      of Canton, 489 U.S. at 391, 109 S.Ct. 1197); see also Martinez v.
      California, 444 U.S. 277, 285, 100 S.Ct. 553, 62 L.Ed.2d 481 (1980)
      (holding that a constitutional violation was “too remote a consequence”
      of the defendants’ action “to hold them responsible under the federal
      civil rights law”). As we have noted, in cases such as this where the
      “‘plaintiff claims that the [local government] has not directly inflicted an
      injury, but nonetheless has caused an employee to do so,’” the causation
      standard we apply is a “rigorous” one. Szabla v. City of Brooklyn Park,
      486 F.3d 385, 390 (8th Cir.2007) (en banc) (quoting Brown, 520 U.S. at
      405, 117 S.Ct. 1382).

              Here, even though Fite should have been more properly trained on
      the “contents of the law,” Fite’s intentional sexual assault of Parrish is
      too remote a consequence of such a failure to meet the rigorous causation
      standard necessary to hold the county liable.... We see no immediate
      significant distinction for the purposes of municipal liability between
      knowing that an act is wrong and knowing that something is so wrong
      that it is punishable by a year or more of jail time. Since a reasonable
      officer would know that intentionally sexually assaulting a detainee was
      inappropriate, and indeed, since Fite himself knew that such conduct was
      impermissible, Parrish has not demonstrated the close relationship
      necessary to conclude that the county’s failure to train Fite that sexual
      assault constitutes a felony caused Fite to sexually assault Parrish.

594 F.3d at 1000 (emphasis in original).

       In summary, Haller has failed to state a viable § 1983 claim against the County
for failing to train and supervise Thibedeau because (1) no facts are alleged to show
that the County received notice of a pattern of unconstitutional acts committed by
Thiebedeau or other deputy sheriffs, (2) there is no patently obvious need for training
or supervision to prevent deputies from engaging in criminal activity such as
kidnapping, sexual assault, and oppression under color of offense, and (3) the alleged
lack of training and supervision did not cause Thibedeau to violate Haller’s

                                         -26-
constitutional rights.16 Haller has also failed to state a viable § 1983 claim against the
County for hiring Thibedeau because no facts are alleged to show a strong causal
connection between the hiring decision and Haller’s constitutional injuries, i.e. there
is no showing that Thiebedeau’s background made it highly likely he would lure
Haller to a remote location to discuss a non-existent law enforcement matter, falsely
claim that Haller’s residence was about to be searched before asking to see her breasts,
demand to touch Haller’s breasts when she refused to show them to him, threaten to
take Haller to jail on a non-existent warrant when she refused to allow him to touch
her breasts, handcuff Haller and put in her the backseat of the patrol pickup when she
again refused, sexually assault Haller by forcibly lifting her clothing and touching her
breasts, and drive off with Haller in the patrol pickup before finally releasing her.

       The allegations in count II of the complaint are merely “labels and conclusions”
or “formulaic recitation[s] of the elements of a cause of action.” Twombly, 550 U.S.
at 555. Because Haller has not nudged her § 1983 claim “across the line from
conceivable to plausible,” it must be dismissed. Id.

       The dismissal will be with prejudice. See Teague v. Regent Fin. Grp., Inc., No.
18-2783, __ Fed. App’x __, 2019 WL 2202758, at *1 (8th Cir. May 21, 2019)
(unpublished) (holding district court did not abuse its discretion in failing to sua
sponte allow plaintiff to amend his complaint before the court dismissed it with
prejudice under Rule 12(b)(6)) (citing Murphy v. Aurora Loan Servs., LLC, 699 F.3d
1027, 1034 (8th Cir. 2012) (dismissal with prejudice is appropriate where the party
never submitted proposed amended complaint or clarified what one might have
contained); Carlson v. Hyundai Motor Co., 164 F.3d 1160, 1162 (8th Cir. 1999) (“A
district court does not abuse its discretion in failing to invite an amended complaint
when plaintiff has not moved to amend and submitted proposed amended pleading.”));


      16
         In fact, Haller alleges “Thibedeau demanded that she not tell anyone that he
sexually assaulted her because he would lose his job” (Filing 1-1, ¶ 24).

                                          -27-
see Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 665 (8th Cir. 2012) (“The district
court did not abuse its discretion in accepting the [plaintiffs’] strategic decision not
to amend the complaint.”).17

                       B. Informal Request for Leave to Amend

       Although Haller concludes her brief with a request that she be allowed to
replead in the event the County’s motion to dismiss is granted (Filing 14, p. 13),
“[r]equesting leave to amend in a brief is not a proper motion.” PTUSA York, LLC v.
Interstate Commodities, Inc., No. 8:17CV427, 2018 WL 3201900, at *5 (D. Neb. Feb.
15, 2018) (citing Meehan v. United Consumers Club Franchising Corp., 312 F.3d
909, 913 (8th Cir. 2002)). “A request for a court order must be made by motion” and
must “state with particularity the grounds for seeking the order” and “the relief
sought.” Fed. R. Civ. P. 7(b)(1). Additionally, “to preserve the right to amend a
complaint a party must submit a proposed amendment along with its motion.” Glickert
v. Loop Trolley Transp. Dev. Dist., 792 F.3d 876, 880 (8th Cir. 2015) (quoting Wolgin
v. Simon, 722 F.2d 389, 395 (8th Cir. 1983)); see NECivR 15.1 (“A party who moves
for leave to amend a pleading ... must file as an attachment to the motion an unsigned
copy of the proposed amended pleading that clearly identifies the proposed
amendments.”).

       “A district court does not abuse its discretion in denying leave to amend where
a plaintiff has not followed applicable procedural rules.” O’Neil v. Simplicity, Inc.,
574 F.3d 501, 505 (8th Cir. 2009) (citing Drobnak v. Andersen Corp., 561 F.3d 778,
787 (8th Cir. 2009)); see Misischia v. St. John’s Mercy Health Systems, 457 F.3d 800,
805 (8th Cir.2006) (district court did not abuse its discretion by denying plaintiff leave
to amend where he made no motion and did not explain substance of proposed


       17
         Plaintiffs could have filed an amended complaint as a matter of course within 21
days after being served with Defendants’ motion to dismiss. See Fed. R. Civ. P. 15(a)(1)(B).

                                           -28-
amendment, but only included one-line request in his brief); see also Ginsburg v.
InBev NV/SA, 623 F.3d 1229, 1236 (8th Cir. 2010) (“Plaintiffs argue the district court
abused its discretion in denying their request, first made in their reply to the motion
for judgment on the pleadings, that they be given leave to amend their Complaint.
Plaintiffs never submitted a proposed amended complaint nor explained what
amendments would be made, which is reason enough to uphold the denial.”) (citing
In re 2007 Novastar Fin. Inc., Sec. Litig., 579 F.3d 878, 884 (8th Cir. 2009) (footnote
in plaintiffs’ brief requesting leave to amend was insufficient)). Because Plaintiffs
have not filed a motion, or even indicated in what manner the complaint might be
amended to state a viable claim for relief under § 1983, the informal request for leave
to amend will be denied.

                              C. Remand to State Court

       A federal district court has the discretionary power to decline jurisdiction where
it has “dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §
1367(c)(3). The Supreme Court has noted that “in the usual case in which all
federal-law claims are eliminated before trial, the balance of factors to be considered
under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and
comity—will point toward declining to exercise jurisdiction over the remaining
state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7, (1988);
see Mountain Home Flight Serv., Inc. v. Baxter Cnty., 758 F.3d 1038, 1045 (8th Cir.
2014) (“After the § 1983 claims were dismissed, the district court acted within its
discretion in declining to exercise supplemental jurisdiction over the remaining state
law claims.”).

        The court concludes that remand to state court is appropriate in this case, which
is still at the pleading stage, and therefore will not consider the County’s motion to
dismiss with reference to any state-law claims alleged in counts I and II of the



                                          -29-
complaint. The court also declines to consider Plaintiffs’ recently filed motion for
entry of a default judgment against Thibedeau on counts III through VI (Filing 16).

                                 V. CONCLUSION

       Count II of Plaintiffs’ complaint fails to state a claim upon which relief can be
granted under 42 U.S.C. § 1983. The court declines to exercise supplemental
jurisdiction over all remaining claims, and will remand this case to state court.

      IT IS THEREFORE ORDERED:

      1.     Defendants’ motion to dismiss (Filing 3) is granted in part and denied in
             part, as follows:

             a.     Count II of Plaintiffs’ complaint is dismissed with prejudice to the
                    extent it is claimed that Defendant Dundy County and Defendant
                    Nichols violated Plaintiff Haller’s rights under the United States
                    Constitution or federal statutes.

             b.     In all other respects, Defendants’ motion to dismiss is denied
                    without prejudice.

      2.     Plaintiffs’ informal request for leave to amend is denied.

      3.     Pursuant to 28 U.S.C. § 1367(c)(3), this case is remanded to the District
             Court of Dundy County, Nebraska.

      4.     Judgment shall be entered by separate document.




                                         -30-
5.    The clerk of the court is directed to mail certified copies of (a) the
      Judgment and (b) this Memorandum and Order to the Clerk of the
      District Court of Dundy County, Nebraska, and may take any other
      action necessary to effectuate the remand.

DATED this 2nd day of July, 2019.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                -31-
